AFFIRMED; Opinion Filed November 4, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01426-CV

                  IN THE MATTER OF R.M.H. AND J.M.H., CHILDREN

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-53202-98

                             MEMORANDUM OPINION
                            Before Justices Francis, Lang, and Myers
                                   Opinion by Justice Myers
       Beth Jean Thoele Huston, the children’s mother, appeals the trial court’s judgment

granting Edward Charles Huston’s motion to modify the parent-child relationship. Appellant

brings four issues on appeal, contending (1) appellant, who was without counsel and under

extreme and severe duress, did not understand the meaning and implications of signing a waiver

of service; (2) appellant did not “just up and move to Illinois” leaving the children with appellee

as appellee testified; (3) it is not reasonable for appellant to pay $664.30 per month in child

support; and (4) it is better for the children to reside with appellant. We affirm the trial court’s

judgment.

                                        BACKGROUND

       The parties were divorced in 1999. In January 2013, appellee, the children’s father,

moved to modify the conservatorship order. Appellant signed a waiver-of-service affidavit,

which stated appellant understood that by signing the form, the court could make decisions about
the case without further notice to her. Appellant also signed an agreed motion to terminate

withholding of appellee’s income for child support.

       On September 26, 2013, the trial court held a hearing on the motion to modify. Appellee

appeared and testified at the hearing, and appellant did not appear at the hearing. Appellee

testified that there was a substantial change of circumstances since the parties divorce, namely,

that appellant moved to Illinois in November 2012 leaving the children in his care. Appellee

stated that before appellant moved, appellant had primary conservatorship of the children.

Appellee testified he continued to pay child support to appellant of $1250 per month for four

months after appellant moved to Illinois. Appellee requested reimbursement of that $5000 at a

rate of $100 per month.

       The trial court signed an order granting the motion to modify the parent-child

relationship. Under that order, appellant and appellee were joint managing conservators with

appellee having the exclusive right to determine the children’s residence. The order included the

standard possession order. The order also required appellant to pay child support of $427.30 per

month, pay child support reimbursement of $100 per month, and pay reimbursement of health

insurance premiums of $137 per month. The court signed an order requiring any employer of

appellant to withhold $664.30 per month from her earnings.

                                      PRO SE PARTIES

       Appellant is pro se. We liberally construe pro se pleadings and briefs. Washington v.

Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no pet.). However, we hold pro se

litigants to the same standards as licensed attorneys and require them to comply with applicable

laws and rules of procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex.

1978); Washington, 362 S.W.3d at 854. To do otherwise would give a pro se litigant an unfair



                                              –2–
advantage over a litigant who is represented by counsel. Shull v. United Parcel Serv., 4 S.W.3d
46, 53 (Tex. App.—San Antonio 1999, pet. denied).

        Appellee was represented by counsel at trial, but he is pro se on appeal. Appellee did not

file a brief.

                                    APPELLANT’S BRIEF

        Appellant’s brief on appeal contains her version of events. She explains that she initially

went to Illinois in November 2012 to assist and care for her terminally ill sister, who died in

April 2013. Appellant states that after finding employment in Illinois following a long period of

unsuccessful job searching in Texas, she decided to remain in Illinois. She states she signed the

affidavit of waiver of service while under duress during the time she was caring for her sister.

She also states appellant’s threats of legal action placed her under duress. She also states she did

not comprehend the import of the waiver of service because of a note appellee included with the

court documents stating the waiver of service meant the case had been reopened but that

appellant did not need to appear in court. Appellant also states it was not fair and reasonable to

require her to pay $664.30 every month, because that is forty-nine percent of her income.

Appellant also says she loves her children, communicates with them nearly every day, and has

seen them at least six times since moving to Illinois. She states that the children would be better

off living with her in Illinois.

        Almost all of the factual assertions in appellant’s brief are unsupported by the appellate

record. The appellate record consists of the clerk’s record and, where necessary, a reporter’s

record. TEX. R. APP. P. 34.1. An appellate court cannot consider factual assertions that are

unsupported by the record. Unifund CCR Partners v. Weaver, 262 S.W.3d 796, 797 (Tex. 2008)

(per curiam). In other words, we may consider factual assertions in a party’s brief only if they

are supported by evidence in the clerk’s record or the reporter’s record.
                                                –3–
                                     STANDARD OF REVIEW

          We review a trial court’s decision on a petition to modify the parent-child relationship

concerning conservatorship for an abuse of discretion. In re S.N.Z., 421 S.W.3d 899, 908 (Tex.

App.—Dallas 2014, pet. denied). We review a trial court’s order to modify child support and the

amount of support required for an abuse of discretion. In re C.H.C., 392 S.W.3d 347, 349 (Tex.

App.—Dallas 2013, no pet.). Under the abuse-of-discretion standard, we consider whether the

trial court acted unreasonably, that is, whether the trial court acted in an arbitrary manner without

reference to any guiding rules or principles. S.N.Z., 421 S.W.3d at 908. Absent a clear abuse of

discretion, the trial court’s order will not be disturbed on appeal. C.H.C., 392 S.W.3d at 349.

                                      WAIVER OF SERVICE

          In her first issue, appellant contends she did not understand “the meaning of the Waiver

of Service and what the implications would be by mistakenly signing it while under severe and

extreme duress.” The waiver-of-service document states appellant had received and read the

petition to modify the parent-child relationship and understood what it said. The document also

states,

          I understand that by signing this form I am entering an appearance, and it is a
          substitute for going to Court and telling the Court my side of the case. I do not
          want testimony in this case recorded. And, I agree that a Judge, Associate Judge,
          or appointed Referee of the Court may make decisions about my case, even if the
          case should have been filed in another county or state. . . . I agree that the court
          can make decisions in this case without further notice to me.

In the absence of trickery or artifice, parties are presumed to have read and understood the

documents they sign. See Moore v. Moore, 383 S.W.3d 190, 196 (Tex. App.—Dallas 2012, pet.

denied). Appellant argues her misunderstanding of the waiver of service was because of a note

appellee sent her with the court documents stating the waiver of service meant only that she did

not have to appear in court. Appellant attached a copy of the note to her brief. However, the


                                                  –4–
note is not part of the record on appeal. This Court cannot consider documents attached to a

party’s brief when the document is not part of the record. In re Guardianship of Winn, 372
S.W.3d 291, 297 (Tex. App.—Dallas 2012, no pet.). We conclude the record does not show

appellant was under duress and did not understand the effect of the waiver of service when she

signed it. Nor does the record show she mistakenly signed it. We overrule appellant’s first

issue.

                             APPELLANT’S MOVE TO ILLINOIS

         Appellant’s second issue is, “Whether [appellant] ‘just up and moved to Illinois,[’]

leaving [the children] with [appellee].” During the hearing, appellee testified,

         Q. Did she just up and move to Illinois and leave the children with you?

         A. Yes.

         Appellant describes in her brief that before leaving for Illinois, she discussed with

appellee over a five-day period that she needed to travel to Illinois to care for her terminally ill

sister. She explains that she did not abandon her children and that she paid for plane tickets for

the children to come to Illinois in December 2012 to see their aunt before she died and to visit

their relatives in Illinois. She also states that the children supported her decision to care for her

sister in Illinois. She states in her brief that she raised the children on her own following the

divorce, and that she often cared for the children during appellee’s periods of possession because

of his travel schedule.

         None of appellant’s assertions are supported by evidence in the record, and we cannot

consider factual assertions outside the record. Unifund, 262 S.W.3d at 797. Despite appellant’s

assertions in her brief, the record does not show that appellee’s testimony that appellant “just up

and move[d] to Illinois” leaving the children with appellee was incorrect.             We overrule

appellant’s second issue.

                                                –5–
                                       CHILD SUPPORT

       In her third issue, appellant contends it is not reasonable and necessary for her to pay

$664.30 in support to appellee each month. Appellant asserts in her brief she makes $11 per

hour and has no assets while appellee “makes six figures and has over one million dollars in

savings plus other unknown assets.” Appellant attached to her brief a list of her monthly income

and expenses. According to this document, appellant earns $1760 per month, has net pay of

$1348, and expenses of $1298 leaving only $50 per month. She requests in the document that

this Court change the child-support and reimbursement amount to $50 per month. None of

appellant’s assertions concerning her and appellee’s income and assets are supported by the

record, and the document attached to appellant’s brief is not part of the record. Accordingly, we

cannot consider appellant’s assertions or the document attached to appellant’s brief.           See

Unifund, 262 S.W.3d at 797; Winn, 372 S.W.3d at 297.

       We conclude appellant has not shown the trial court abused its discretion by requiring

appellant to pay $664.30 per month. We overrule appellant’s third issue.

                              RESIDENCE OF THE CHILDREN

       In her fourth issue, appellant contends it would be better for the children to reside with

her than with appellee. Appellant states in her brief that the children said they were interested in

moving to Illinois to live with her. Appellant also states the children have numerous relatives of

both her and appellee near where she lives in Illinois and that the town where she lives would be

an ideal town to raise the children. Appellant also states the schools near her are at least as good

as those near appellee. However, none of these assertions are supported by the record, and we

cannot consider them. See Unifund, 262 S.W.3d at 797.




                                                –6–
       We conclude appellant has not shown the trial court abused its discretion by ordering that

appellee has the exclusive right to determine the children’s residence. We overrule appellant’s

fourth issue.

                                       CONCLUSION

       This Court cannot consider appellant’s factual assertions that are not supported by the

record. Accordingly, the record does not show the trial court abused its discretion by modifying

the parent-child relationship and by requiring appellant to pay child support and reimbursement

to appellee of $664.30 per month. We affirm the trial court’s judgment.




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE

131426F.P05




                                              –7–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE MATTER OF R.M.H. AND J.M.H.,                On Appeal from the 219th Judicial District
CHILDREN                                           Court, Collin County, Texas
                                                   Trial Court Cause No. 219-53202-98.
No. 05-13-01426-CV                                 Opinion delivered by Justice Myers.
                                                   Justices Francis and Lang participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee EDWARD CHARLES HUSTON recover his costs of this
appeal from appellant BETH JEAN THOELE HUSTON.

Judgment entered this 4th day of November, 2014.




                                            –8–